Citation Nr: 1535729	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to October 2004.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted a notice of disagreement in August 2010, a statement of the case was issued in March 2011, and a VA Form 9 was received in April 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In June 2014, the Board remanded these claims for additional development.  Unfortunately, the issue of entitlement to service connection for a right elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claimed left wrist disorder is not causally or etiologically due to service.

2.  The Veteran's claimed right wrist disorder is not causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  Service connection for a left wrist disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Service connection for a right wrist disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2010 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in June 2010, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations.  The Board notes that during the January 2013 hearing, the Veteran indicated he received treatment from a private facility.  The RO requested authorization from the Veteran to obtain these records in June 2014; however, the Veteran failed to respond.  Virtual VA and VBMS records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the issues on appeal and suggested the submission of evidence that had not yet been obtained.  Furthermore, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

In June 2014, the Board remanded these claims to obtain additional treatment records, to afford the Veteran VA examinations and to obtain medical opinions.  Additional VA treatment records were obtained and associated with the claims file.  As noted previously, in June 2014, the RO requested that the Veteran complete an authorization so that private medical records could be obtained; however, the Veteran failed to respond.  The Veteran was afforded a VA examination and medical opinions were obtained in October 2014.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives pertaining to these issues.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Left and Right Wrist Disorders

The Veteran seeks entitlement to service connection for left and right wrist disorders.  He asserts he injured his wrists during service.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Facts

The Veteran asserts he injured both his wrists during service when he fell during a training exercise.  See January 2013 BVA Hearing Transcript, page 4.

Service treatment records were reviewed.  The Veteran's July 2000 enlistment examination did not note any wrist abnormalities.  In July 2004, the Veteran sought treatment for a lump on his left hand.  The Veteran reported that he had a lump on his left hand for approximately two weeks after falling in the field.  He indicated he had swelling and pain with grasping.  An x-ray was taken, but demonstrated a radiographically normal appearing left hand.  He was diagnosed with a left hand contusion and his hand was placed in a splint.  

Post service, VA treatment records do not document any complaints, treatment, or diagnoses of a left wrist disorder.  An April 2008 VA treatment note indicates that the Veteran had a history of surgery to the right wrist after an injection wound in November 2007.  It was noted that this required an open procedure to clean out the debris and there was some tendon damage with permanent loss of motion in the thumb.  After examination, it was noted that he had full range of motion of his joints, with the exception of a slight decrease in abduction of the right hand thumb.  There was also a large scar noted on the right wrist.

The Veteran testified in January 2013 that he experiences the same pain in his wrists currently that he did during service.  See January 2013 BVA Hearing Transcript, page 10.  

The Veteran was afforded a VA examination in October 2014.  It was noted that the Veteran was diagnosed with a bilateral wrist sprain in May 2004.  The Veteran reporting that during service he fell while running uphill, landing with both wrists under his rifle while wearing heavy body armor.  He reported continued wrist pain since service, including loss of strength and intolerance of pressure with his wrists extended.  He also reported a right hand injury at work, post service, involving a high-pressure jet of water injecting dirt into the base of his right thumb.  After examination, the examiner opined that the Veteran's left and right wrist disorders were less likely than not incurred in or caused by the claimed in-service injury.  The examiner stated that while service records revealed evidence of complaints of left wrist pain following a fall, there was no evidence of a severe or lasting injury to explain the Veteran's current, substantial symptoms ten years later.  The examiner explained that records soon after the injury in service report a left wrist injury, but not a right wrist injury.  The examiner indicated that evidence also demonstrates that the Veteran's post-service right wrist injury involving an injection wound is a more likely cause for his current right wrist disorder, as a November 2007 treatment note states that there was tendon damage with permanent loss of motion in the thumb.  

Analysis

Initially, the Board notes that the Veteran had a documented left hand injury during service, diagnosed at the time as a left hand contusion.  See July 2004 service treatment note.  Although a right wrist disorder was not noted during service, the Board finds the Veteran's account of falling and injuring both his wrists during service to be credible.  Resolving all doubt in favor of the Veteran, the Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

Unfortunately, the Board notes that there is no definitive post-service diagnosis of a bilateral wrist disorder.  In the October 2014 VA examination, under the section titled Diagnosis, the examiner was asked to indicate whether the Veteran now has or has ever had a wrist condition.  The VA examiner reported that the Veteran had a diagnosis of a bilateral wrist sprain in May 2004.  See October 2014 VA examination.  No current or post-service diagnosis was noted.  Additionally, the available post-service treatment records do not include any treatment or diagnoses of a left or right wrist disorder.

Furthermore, the Board finds that element (3) under Shedden, nexus, is not satisfied.  See Shedden, supra.  There are no medical opinions of record indicating that the Veteran's claimed bilateral wrist disorder is causally or etiologically due to service.  The October 2014 VA examiner took into consideration the Veteran's account of injuring his wrists during service; however, the examiner failed to relate such to the Veteran's current complaints.  To date, there are no medical opinions of record indicating that the Veteran's claimed bilateral wrist disorder is due to an injury sustained during service.

The Board notes that the Veteran is competent to report on his symptoms of pain and weakness of the bilateral wrists.  However, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis or causation of his current symptoms.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current symptoms and his time in service so as to warrant a grant of service connection in this instance.

In sum, there is no competent medical evidence relating the Veteran's claimed bilateral wrist disorder to his time in service.

As such, the preponderance of the evidence is against the claims and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for a left and right wrist disorder must be denied.


ORDER

Entitlement to service connection for a left wrist disorder is denied.

Entitlement to service connection for a right wrist disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for a right elbow disorder.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2014 Remand, the RO was instructed to afford the Veteran a VA examination of the right elbow and to obtain a medical opinion regarding the etiology of the Veteran's current right elbow disorder.

The Veteran was afforded a VA examination in October 2014.  He was diagnosed with a right lateral elbow sprain.  The examiner then opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner's rationale was that a review of the records did not reveal any discussion of the initial injury or treatment for a left elbow condition in service.  

The Board finds this opinion to be confusing and inadequate.  Of note, the Veteran is seeking service connection for a right elbow disorder.  Furthermore, the Court has ruled that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A remand is necessary to obtain a new VA medical opinion.  In rendering the new opinion, the examiner must opine on the etiology of the Veteran's right elbow, and must consider the Veteran's statements regarding the occurrence of his right elbow injury, in addition to his statements regarding the continuity of symptomatology.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's right elbow disorder.  The examiner is requested to review all pertinent records associated with the claims file.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current right elbow disorder is in any way causally or etiologically related to his time in service, to include the asserted injury to the right elbow during service.

For purposes of this opinion, the examiner should assume that the claimed in-service injury to the right elbow occurred.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

4.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


